Case 5:17-cv-00002-JGB-KK Document 49-4 Filed 10/11/18 Page 1 of 3 Page ID #:1932




              Exhibit D




                                                                      MCH - 000020
    Case 5:17-cv-00002-JGB-KK Document 49-4 Filed 10/11/18 Page 2 of 3 Page ID #:1933


Clinton Mikel

From:               Jennifer Hopkins <Jennifer.Hopkins@mchcares.com>
Sent:               Friday, May 28, 2010 4:44 PM
To:                 Mikel, Clinton R.
Subject:            FW: All the Finance Committee Minutes



Clinton,

Here is the latest Email from our former CFO Frank Adomitis … I have others if you want to
see them as well.

Have a happy and safe holiday weekend,

Jennifer Hopkins, Executive Assistant
Mountains Community Hospital
PO Box 70
Lake Arrowhead, CA 92352
(909) 436-3201 (PH)
(909) 495-1319 (Fax)
jennifer.hopkins@mchcares.com




From: Frank Adomitis [mailto:franksc@linkline.com]
Sent: Friday, May 28, 2010 6:51 AM
To: Jennifer Hopkins
Subject: All the Finance Committee Minutes

Jennifer,

Please send me ALL the finance committee minutes for FY 2010. Somewhere in these minutes there must be
an indication of a plan by Charlie and Yvonne, his girlfriend if you didn't know, to pull the hospital out of the
deep red. They overspent based on my budget for 2009 by over $500K and looks like they are doing it again in
2010. They need to somehow cut out over a million dollars while still maintaining the current service level. If
expenses are 15-16 million they will need to be around 13.5 - 14 million or about a 7-9% cut. If this is not done
and done fast, I don't see how the hospital will not go bankrupt. Cuts cannot come from employee concessions
since most employees are far underpaid based on the market DTH. They are fully paying the cost of living on
the hill. The revenue side of the operation without a major increase in patients will probably not help
much. Regal and all other payers will continue to send their patients to lower cost providers.

As for LAFCO, there is really no specific need for the hospital to exist in its current state in my opinion, esp.
since it is so badly managed. Again my very knowledgeable opinion. The hospital would not be in its current
condition, i.e. years of losses, if it were not very badly managed. Letting me go to allow Charlie to hire his
unemployed girlfriend is just one of many, many examples. There is a need to provide certain medical services,
probably only clinic and emergency services. So this notion that the status quo is the only status is completely
false. Make no mistake, the bankruptcy clock is ticking.

Have A Great Weekend
                                                        1
                                                                                              MCH - 000021
    Case 5:17-cv-00002-JGB-KK Document 49-4 Filed 10/11/18 Page 3 of 3 Page ID #:1934


Frank Adomitis

Execpt for the request for minutes, all states should be considered the opinion of Frank Adomitis




                                                       2
                                                                                              MCH - 000022
